Citation Nr: 1033772	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to October 3, 1991, for 
the award of service connection for posttraumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

A hearing was held in November 2009, in Muskogee, Oklahoma, 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  In May 1995, the RO issued a rating decision which granted 
service connection for posttraumatic stress disorder (PTSD), 
effective October 3, 1991.  Although provided notice, the Veteran 
did not appeal this decision.

2.  In January 2006, the Veteran filed a claim for entitlement to 
an effective date prior to October 3, 1991, for the award of 
service connection for PTSD. 


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to October 3, 
1991, for the grant of service connection for PTSD is dismissed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where resolution 
of the claim is as a matter of law.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on 
appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (noting that the VCAA is not applicable 
where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

The Board notes that following the RO's issuance of its April 
2009 supplemental statement of the case, there has been 
additional evidence submitted herein.  However, a remand for 
issuance of a supplemental statement of the case is not necessary 
in this matter as this additional evidence is not pertinent to 
the issue appeal.  See 38 C.F.R. § 19.31 (2009); Rudd v. 
Nicholson, 20 Vet. App. 296, 299-300 (2006).

By a rating decision dated in May 1995, service connection for 
PTSD was granted, effective October 3, 1991.  The Veteran did not 
appeal this decision and the decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In January 2006, the Veteran filed a claim seeking entitlement to 
an earlier effective date for the award of service connection for 
PTSD.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that once a rating decision which establishes an effective date 
becomes final, the only way that such a decision can be revised 
is if it contains clear and unmistakable error (CUE).  The Court 
noted that any other result would vitiate the rule of finality.  
In other words, the Court has found that there are no 
freestanding claims for an earlier effective date.  When such a 
freestanding claim for an earlier effective date is raised, the 
Court has held that such an appeal should be dismissed.  Id.

Here, the Veteran's claim for entitlement to an earlier effective 
date was filed long after the May 1995 rating decision was final 
and the claim did not allege CUE in the May 1995 rating decision.  
Accordingly, it is a free-standing earlier effective date claim 
and the Board must dismiss the appeal.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994) (holding that plain statutory 
language is applied unless it creates absurd results).

In reaching this conclusion, the Board notes that a claimant must 
plead CUE with sufficient particularity.  Only if this threshold 
requirement is met does the Board have any obligation to address 
the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. 
App. 92 (1995).  A simple disagreement with how the RO evaluated 
the facts is not sufficient to raise a valid claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Nor do broad-brush 
allegations of "failure to follow the regulations" or "failure to 
give due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  Should the Veteran believe that CUE was 
committed by the RO in the May 1995 or previous RO decisions, the 
Veteran is not without recourse, as he remains free to file a 
motion to revise based on CUE.


ORDER

The claim of entitlement to an effective date prior to October 3, 
1991, for the grant of service connection for PTSD is dismissed.


____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


